Hutchinson, C. J.
dissented. — Í am not fully satisfied, that the decision now made, pursues the principle we have adopted in some other cases. AÍlúsion is made to the case’ of Robertson & Wife, before this Court several years ago. I fully approve of that decision, as if is stated. It is said the plaintiff, in his action on book before a Justice of the' Peace, laid his ad damnum at twenty dollars; but exhibited an account of only one or two dollars. He recovered,- and the defendant appealed;" and the plaintiff moved to dismiss the appeal, because the action was not appealable. The Supreme Court correctly decided, that this motion of the plaintiff should not prevail; because he had brought such an action, that, for ought appearing in his declaration, he might prove himself entitled to recover twenty dollars; and his offering evidence to prove less than ton dollars, when he might or might not have more in his power, should not deprive the defendant of his right of appeal. In the case before us, the ad damnum is twenty dollars, but the cause of action, particularly described, shows-that the plaintiff can not be entitled to recover any more' than five dollars and fifty five cents, being the amount of the execution delivered to the defendant, to collect, adding interest upon that sum for a short time. There is no allegation of any special damage resulting from the defendant’s neglect. It is not easy to conceive of any damage that could exist beyond the loss of the debt; but if any existed, it could not be recovered without a special allegation. In'an action of trover for converting a five dollar Bill, the measure of damages would be no more fixed and certain at five dollars and the interest, than they are in this-case at five dollars and fifty five cents and the interest.— For this r'ea'son, I think the action was not appealable.— Where the cause of action, thus described, gives a rule for certain damages, the sum in the ad damnum may be consid-*129tered accidental and unimportant. We have just decided, at St. Albans, that an action was appealable, where the ad damnum was ten dollars only, yet the account exhibited in evidence exceeded that sum. So, in Baker vs. Blodget, where the action was not appealable in itself, it was decided to have become so by the plaintiffs plea in offset. In another case still, we have decided, that a fictitious offset should not render the action appealable. We may not yet have seen all the questions, that may be raised about the ten dollar jurisdiction of justices. But I fully agree with my brethren, that an appeal must be allowed, where the s%d damnum exceeds ten dollars, and the case presented in the declaration, is one of uncertain damages, like trespass, ■or ease for some wrong, where the damages must necessarily be uncertain; but not so where the sum is necessarily below ten dollars, as in the case now decided.